Citation Nr: 0627696	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  04-44 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), claimed as due to personal assault.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1966 to 
October 1968, with subsequent service in the Army National 
Guard from July 1974 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision in which the 
RO denied service connection for PTSD.  The veteran filed a 
notice of disagreement (NOD) in August 2004, and the RO 
issued a statement of the case (SOC) in November 2004. The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in December 2004.

In July 2006, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge (VLJ) at the RO in 
Columbia, South Carolina.  A copy of the transcript of that 
hearing is of record. 

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required. 


REMAND

The Board finds that further RO action on the claim on appeal 
is needed, even though such action will, regrettably, further 
delay an appellate decision in this matter.

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2005).

The Board notes that the appellant has not contended that he 
engaged in combat and his claimed stressors are not 
associated with any purported combat. Accordingly, the 
veteran's lay statements, alone, are insufficient to 
establish the occurrence of his stressor(s); rather, 
corroborating evidence is needed to support the claim for 
service connection.  See 38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 
2002).

The veteran contends that he was molested at Fort Jackson, 
South Carolina, by a soldier who masturbated on him every 
night. The veteran testified that he reported these incidents 
to the platoon leader and that he and the other soldier were 
called down, but the veteran was not clear as to what 
actions, if any, were taken.  Also, the veteran testified 
about an incident at Fort Carson, Colorado, where he was 
threatened with a gun and sexually assaulted by another 
soldier, who he believed was an Officer.  The veteran 
testified that he did not report that incident because he was 
too embarrassed.   

Cases involving allegations of a personal assault fall within 
the category of situations in which it is not unusual for 
there to be an absence of service records documenting the 
events of which the veteran complains.  See, e.g., Patton v. 
West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 
5.14(d), Part III, of VA's Adjudication Procedure Manual, 
M21-1, personal assault is an event of human design that 
threatens or inflicts harm.  Examples of this are rape, 
physical assault, domestic battering, robbery, mugging, and 
stalking.  Id.  Service records may not contain evidence of 
personal assault, and alternative sources, including 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised 
on personal assault.  See YR v. West, 11 Vet. App. 393, 399 
(1998).  The Manual also notes that since personal assault, 
to include sexual assault, can be an extremely personal and 
sensitive issue, many incidents of personal assault are not 
officially reported, making it difficult to obtain direct 
evidence, and requiring that the alternative evidence be 
sought.  Id.

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

[Parenthetically, the Board notes that the provisions of 38 
C.F.R. § 3.304(f)(3) mirror those provisions of VA's 
Adjudication Procedural Manual, M21-1, Part III, 5.14(d) 
regarding substantiating personal assault claims. The M21-1 
Part III, 5.14(d) lists the same alternative sources of 
evidence as are listed at 38 C.F.R. § 3.304(f)(3).]

The veteran's service medical records reflect no treatment 
for injuries sustained following either of the claimed 
physical assaults.  In an August 2004 letter, a fellow 
soldier stated that he was in basic training and in the same 
barracks with the veteran.  He stated that there was another 
soldier who masturbated every night and that the platoon 
sergeant moved that solder's bunk to the front of the 
barracks.  A second August 2004 letter by a different fellow 
soldier supports the same story. 
 
Initially, the Board notes that the RO issued a notice letter 
to the veteran in February 2004; however, the Board finds 
that the content of that letter does not adequately explain 
the criteria for establishing service connection for PTSD as 
due to sexual assault, and the alternative means for 
establishing the occurrence of the claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f)(4).  Hence, the 
veteran should be advised that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
assault stressor and allowing him the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  Thereafter, the RO should undertake further 
development of the veteran's claim for service connection for 
PTSD in accordance with those special alternative evidentiary 
development procedures associated with personal assault 
claims as noted in 38 C.F.R. § 3.304(f)(3) (2005) and the VA 
Adjudication Procedures Manual (M21-1), Part III, paragraph 
5.14(d).

Additionally, under the circumstances of this case, the Board 
finds that a medical opinion, based on examination and full 
consideration of the appellant's documented history and 
assertions, that explicitly addresses the question of whether 
the record tends to establish that the veteran's alleged in-
service sexual assaults actually occurred, and, if so, 
whether these stressors resulted in PTSD, is needed to 
resolve the claim on appeal.  See 38 C.F.R. § 3.304(f)(3).  
No such opinion is currently of record.

Accordingly, the RO should arrange for the appellant to 
undergo VA PTSD examination, by a psychiatrist, at an 
appropriate VA medical facility. The appellant is hereby 
advised that a failure to report to any scheduled 
examination(s), without good cause, may well result in a 
denial of the claim(s).  See 38 C.F.R. § 3.655 (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the appellant fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the appellant to undergo further 
examination, the RO should obtain all outstanding VA medical 
records pertinent to the claim on appeal from the VA Medical 
Center (VAMC) in Augusta, South Carolina. The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1. The RO should obtain from the Augusta 
VAMC copies of psychiatric treatment 
and/or evaluation of the veteran, from 
May 2006 to the present.  The RO must 
follow the current procedures of 38 
C.F.R. § 3.159 as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send a new letter to 
the appellant and his representative that 
should include an explanation as to the 
information and evidence needed to 
establish service connection for PTSD due 
to a sexual assault, providing the 
specific notice of the provisions of 38 
C.F.R. § 3.304(f)(3) (2005).

The RO should request that the appellant 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that it is his ultimate 
responsibility to submit. The RO's letter 
should clearly explain to the appellant 
that he has a full one- year period to 
respond, although VA may decide the claim 
within the one-year period. The RO should 
also ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), as regards 
notice pertinent to the five elements of 
a claim for service connection.
 
3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
appellant's response has expired, the RO 
should arrange for the appellant to 
undergo VA examination by a psychiatrist. 
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner designated 
to examine the appellant, and the report 
of the examination should include 
discussion of the appellant's documented 
medical history and assertions.  All 
necessary tests and studies (to include 
psychological testing) should be 
accomplished (with all findings made 
available to the psychiatrist prior to 
the completion of his/her report), and 
all clinical findings should be reported 
in detail.

The examiner should then express an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any in-
service stressful experience(s) described 
by the appellant occurred.  If the 
examiner determines that any verified in-
service stressful event(s) occurred, he 
or she should make a determination as to 
whether the appellant has PTSD as a 
result of the stressor event(s).  The 
examiner is instructed that only the 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such an in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner 
should explain how the diagnostic 
criteria are met, to include comment upon 
the link between any of the verified 
stressor(s) and the veteran's 
symptomatology.   

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the appellant by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

